DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-23 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection was made necessitated by amendment.
Regarding Claims 1 and 15, Applicant argued that Nakata’s disclosure does not read on claimed first sensor and second sensor. Applicant argued that para. [0143] discloses detecting paradoxical breathing determined by a radar-based device but doesn’t disclose a first sensor for detection of the thoracic breath and a second sensor for abdominal breath as claimed.
This argument has been considered but is not persuasive. 
Para. [0165] and [0143] discloses that physiological motion sensor such as radar-based device or chest and abdomen sensors can be configured to detect paradoxical breathing (e.g., when the abdomen contracts as the rig cage expands and/or when the rib cage contracts as the abdomen expands), which means the sensors are used to monitor the motion of abdomen and rib cage to determine its contraction and expansion; therefore, this disclosure reads on the amended limitation. 
Para. [0258] further discloses that a radar system can monitor the paradoxical breathing based on the complex constellation due to the target’s chest and abdomen motion. 
Para. [0170], [0173], and claim 57 also disclose chest and abdomen sensors that contact the patient for detecting one or more of the group selected from ventilatory effort, paradoxical breathing, and respiration rate.
These additional disclosure support that Nakata’s sensors read on the claimed first and second sensors. 

Response to Amendment
Regarding 101 Rejection, Applicant’s amendments to claims 1 and 15 have overcome the rejection. 
Regarding 112(b) rejection, Applicant’s amendments have not overcome each and every rejection. 

Claim Objections
Claim 7 is objected to because of the following informalities: “The method of claims1” has a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 1 and 15, The term “a serious SAS event” in claims 1 and 15 is a relative term which renders the claim indefinite. The term “a serious SAS event” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For the purpose of examination, “a serious SAS event” has been interpreted as any apneic event.
Indefiniteness of the independent claims render dependent claims indefinite. 
Re Claim 9, the limitation “a predetermined threshold” is indefinite, because it is unclear whether it is the same as or different from “a threshold” in claim 1. 
Re Claim 13, the limitation “the SAS event” is indefinite, because the limitation has a multiple antecedent basis and it is unclear which limitation it is referring to among “a sleep apnea syndrome event”, “the number of SAS event”, and “a serious SAS event” in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 12, 15, 16, 18, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2013/0030257), hereinafter “Nakata”, in view of Cho et al. (US 20040134496), hereinafter “Cho”. 
Re Claims 1 and 7, Nakata discloses a method for monitoring a patient during his sleep, comprising: 
monitoring the thoracic breath of the patient by means of a first sensor (para. [0165], chest and abdomen sensors configured to detect paradoxical breathing, when the abdomen contracts as the rib cage expands and/or when the rib cage contracts as the abdomen expands; para. [0081], [0082], physiological motion sensor (e.g., a chest strap); para. [0143], a non-contact vital signs monitoring device, such as a radar-based device that can be configured to detect a paradoxical breathing, para. [0164], chest and abdomen sensors; Para. [0258] further discloses that a radar system can monitor the paradoxical breathing based on the complex constellation due to the target’s chest and abdomen motion; Para. [0170], [0173], and claim 57 also disclose chest and abdomen sensors that contact the patient for detecting one or more of the group selected from ventilatory effort, paradoxical breathing, and respiration rate.); 
monitoring the abdominal breath of the patient by means of a second sensor (para. [0165], chest and abdomen sensors configured to detect paradoxical breathing, when the abdomen contracts as the rib cage expands and/or when the rib cage contracts as the abdomen expands; para. [0143], a non-contact vital signs monitoring device, such as a radar-based device that can be configured to detect a paradoxical breathing, para. [0164], chest and abdomen sensors; Para. [0258] further discloses that a radar system can monitor the paradoxical breathing based on the complex constellation due to the target’s chest and abdomen motion; Para. [0170], [0173], and claim 57 also disclose chest and abdomen sensors that contact the patient for detecting one or more of the group selected from ventilatory effort, paradoxical breathing, and respiration rate.); 
detecting a sleep apnea syndrome (SAS) event based on the output from said first and second sensors (para. [0165], during obstructive apnea, typically there is paradoxical breathing. An indication of paradoxical breathing and/or of the level of paradoxical breathing can be useful in detecting obstructive apnea); 
counting the number of SAS event detected during each night or each period of sleep (para. [0021], [0185], computing and reporting the AHI (apnea-hypopnea index); AHI is a well-known term in the art that indicates the number of times that apnea or hypopnea occurs during one night, divided by the hours of sleep; additionally, fig. 8A and para. [0256] discloses counting apneic event/minute; para. [0248]-[0256]). 
Nakata is silent regarding performing an additional measure to detect an abnormal condition by means of an additional sensor if the number of detected SAS events exceeds a threshold N or after a serious SAS event, said additional measure comprising an evaluation of the oxygenation of the blood.
However, Cho discloses a method and apparatus for detecting respiratory disturbances (abstract) and teaches performing an additional measure to detect an abnormal condition by means of an additional sensor after a serious SAS event, said additional measure comprising an evaluation of the oxygenation of the blood (para. [0012], fig. 5, Cho discloses an additional assessment of cardiac function may be made based on the metrics of detected respiratory disturbances including apnea length and/or by determining a “circulatory delay time” based on detection of respiratory disturbances and monitoring blood oxygen saturation. Circulatory delay time, which is correlated inversely to cardiac output, may be determined as the time from the end of an apnea, hypopnea or the beginning of a hyperpnea episode to the subsequent minimum in oxygen saturation.) for the purpose of indirectly monitoring cardiac function (para. [0012], circulatory delay time and metrics of respiratory disturbances can be useful in indirectly monitoring cardiac function). 
Examiner notes: The limitation “a serious SAS event” is a relative term and is indefinite. For the purpose of examination, the limitation has been interpreted as any apneic event to be serious. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata, by adding the step of performing an additional measure to detect an abnormal condition by means of an additional sensor if the number of detected SAS events exceeds a threshold N or after a serious SAS event, said additional measure comprising an evaluation of the oxygenation of the blood, as taught by Cho, for the purpose of indirectly monitoring cardiac function (para. [0012], circulatory delay time and metrics of respiratory disturbances can be useful in indirectly monitoring cardiac function). 
Re Claim 15, Nakata discloses a wearable device (para. [0020], [0021], One or more of the sensors can be coupled with a sensor processing unit, e.g., worn on the patient's arm or other location that may detect apneic events. a pulse oximeter sensor to detect oxygen saturation and heart rate is also wearable) comprising: 
a first sensor for monitoring the thoracic breath of the patient (para. [0165], chest and abdomen sensors configured to detect paradoxical breathing, when the abdomen contracts as the rib cage expands and/or when the rib cage contracts as the abdomen expands; para. [0081], [0082], physiological motion sensor (e.g., a chest strap); para. [0143], a non-contact vital signs monitoring device, such as a radar-based device that can be configured to detect a paradoxical breathing, para. [0164], chest and abdomen sensors; Para. [0170], [0173], and claim 57 also disclose chest and abdomen sensors that contact the patient for detecting one or more of the group selected from ventilatory effort, paradoxical breathing, and respiration rate.); 
a second sensor for monitoring the abdominal breath of the patient (para. [0165], chest and abdomen sensors configured to detect paradoxical breathing, when the abdomen contracts as the rib cage expands and/or when the rib cage contracts as the abdomen expands; para. [0143], a non-contact vital signs monitoring device, such as a radar-based device that can be configured to detect a paradoxical breathing, para. [0164], chest and abdomen sensors; Para. [0170], [0173], and claim 57 also disclose chest and abdomen sensors that contact the patient for detecting one or more of the group selected from ventilatory effort, paradoxical breathing, and respiration rate.); 
an embedded computing unit (para. [0012], [0058], one or more processors, claim 61, an embedded processor to process the signals and control the inter-sensor communications) arranged for receiving signals output by said first sensor and by said second sensor, for detecting sleep apnea syndrome (SAS) events based on said signals (para. [0165], during obstructive apnea, typically there is paradoxical breathing. An indication of paradoxical breathing and/or of the level of paradoxical breathing can be useful in detecting obstructive apnea), 
said embedded computing unit comprising a counter adapted for counting the number of SAS event detected during each night or period of sleep (para. [0021], [0185], computing and reporting the AHI (apnea-hypopnea index); AHI is a well-known term in the art that indicates the number of times that apnea or hypopnea occurs during one night, divided by the hours of sleep; additionally, fig. 8A and para. [0256] discloses counting apneic event/minute; para. [0248]-[0256],). 
Nakata is silent regarding said embedded computing unit being further arranged for triggering an additional measure if the number of detected SAS event exceeds a threshold N or after a serious SAS event. 
However, Cho discloses a method and apparatus for detecting respiratory disturbances (abstract) and teaches performing an additional measure to detect an abnormal condition by means of an additional sensor after a serious SAS event, said additional measure comprising an evaluation of the oxygenation of the blood (para. [0012], fig. 5, Cho discloses an additional assessment of cardiac function may be made based on the metrics of detected respiratory disturbances including apnea length and/or by determining a “circulatory delay time” based on detection of respiratory disturbances and monitoring blood oxygen saturation. Circulatory delay time, which is correlated inversely to cardiac output, may be determined as the time from the end of an apnea, hypopnea or the beginning of a hyperpnea episode to the subsequent minimum in oxygen saturation.) for the purpose of indirectly monitoring cardiac function (para. [0012], circulatory delay time and metrics of respiratory disturbances can be useful in indirectly monitoring cardiac function). 
Examiner notes: The limitation “a serious SAS event” is a relative term and is indefinite. For the purpose of examination, the limitation has been interpreted as any apneic event to be serious. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata, by configuring said embedded computing unit being further arranged for triggering an additional measure if the number of detected SAS event exceeds a threshold N or after a serious SAS event, as taught by Cho, for the purpose of indirectly monitoring cardiac function (para. [0012], circulatory delay time and metrics of respiratory disturbances can be useful in indirectly monitoring cardiac function). 
Re Claim 16, Nakata discloses a short distance wireless interface (para. [0358], In various embodiments, this response signal can be in accordance with communication protocols that include, but are not limited to: IEEE 802.11 (wifi), Bluetooth, zig-bee, ultra-sonic, infra-red and/or ISM band RF radiation; [0370], In various embodiments, after the signal is sampled by the analog to digital converter (ADC), it can transmitted over a wired or wireless communication link (e.g., Bluetooth, USB, etc.) to one or more processors that performs signal processing; claim 10, the sensor processing unit or wireless sleep monitor is configured to communicate with the therapeutic device via one or more selected from the group of communication protocols consisting of: wired, Mini HDMI, USB, Bluetooth, Zigbee, Wi-Fi, Ethernet, and Cellular; para. [0088], the device 301 is networked to a patient monitoring system 302 using a personal area network technology such as Bluetooth, Ultra Wide Band, Wireless USB, etc.; para. [0310], In various embodiments, the Doppler radar-based device may communicate wirelessly with a protocol such as WiFi, Bluetooth, Zigbee, and/or via cellular networks to another device, such as a patient monitoring device and or a vital signs measurement device, and/or to a central station, computer, or database. In some embodiments, the Doppler radar-based device may communicate results to a central database and/or computer, which in turn communicates the results to a patient monitoring device and/or a vital signs measurement device that is configured to monitor the same patient.), said computing unit being arranged for sending an alarm signal in reaction to a detection of an abnormal condition (para. [0193], the radar-based device can generate data used to measure and/or generate alarms. In various embodiments, the radar-based device can generate and/or display an indicator of a confidence level of detecting an apneic event; para. [0143], generating alarms related to any non-respiration and/or reduced respiration event; para. [0148], The separate device can include but is not limited to, an audible alarm that can increase in volume, and/or wristwatch, pillow, mattress, clothing items, collars, neck patches, or any combination thereof that can vibrate with increasing intensity and/or electric shock, and/or light sources that flicker with intensity, as show in FIG. 14B. Unlike conventional alarms that are configured to alert a third party, such as a physician, nurse, or other healthcare provider of an apneic, hypopneic, or other adverse respiratory event, alarms in accordance with some embodiments herein are configured to stimulate the patient in order to treat an anatomic or physiologic condition associated with apnea, without necessarily arousing a patient from sleep.). 
Nakata is silent regarding the computing unit being arranged for evaluating said additional measure. 
However, Cho further discloses evaluating said additional measure (para. [0012], An additional assessment of cardiac function may be made based on these metrics and/or by determining a “circulatory delay time” based on detection of respiratory disturbances and monitoring blood oxygen saturation. Circulatory delay time which is correlated inversely to cardiac output, may be determined as the time from the end of an apnea, hypopnea, or the beginning of hyperpnea episode to the subsequent minimum in oxygen saturation. The circulatory delay time and metrics of respiratory disturbances can be useful for indirectly monitoring cardiac function).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata as modified by Cho, by configuring the computing unit to be arranged for evaluating said additional measure, as taught by Cho, for the purpose of indirectly monitoring cardiac function (para. [0012]). 
Re Claim 20, Nakata discloses that an alarm signal is sent over a wireless interface to a base station at a short distance, when a serious condition is detected (para. [0193], the radar-based device can generate data used to measure and/or generate alarms. In various embodiments, the radar-based device can generate and/or display an indicator of a confidence level of detecting an apneic event; para. [0143], generating alarms related to any non-respiration and/or reduced respiration event; para. [0148], The separate device can include but is not limited to, an audible alarm that can increase in volume, and/or wristwatch, pillow, mattress, clothing items, collars, neck patches, or any combination thereof that can vibrate with increasing intensity and/or electric shock, and/or light sources that flicker with intensity, as show in FIG. 14B. Unlike conventional alarms that are configured to alert a third party, such as a physician, nurse, or other healthcare provider of an apneic, hypopneic, or other adverse respiratory event, alarms in accordance with some embodiments herein are configured to stimulate the patient in order to treat an anatomic or physiologic condition associated with apnea, without necessarily arousing a patient from sleep; para. [0358], In various embodiments, this response signal can be in accordance with communication protocols that include, but are not limited to: IEEE 802.11 (wifi), Bluetooth, zig-bee, ultra-sonic, infra-red and/or ISM band RF radiation; [0370], In various embodiments, after the signal is sampled by the analog to digital converter (ADC), it can transmitted over a wired or wireless communication link (e.g., Bluetooth, USB, etc.) to one or more processors that performs signal processing; claim 10, the sensor processing unit or wireless sleep monitor is configured to communicate with the therapeutic device via one or more selected from the group of communication protocols consisting of: wired, Mini HDMI, USB, Bluetooth, Zigbee, Wi-Fi, Ethernet, and Cellular; para. [0088], the device 301 is networked to a patient monitoring system 302 using a personal area network technology such as Bluetooth, Ultra Wide Band, Wireless USB, etc.; para. [0310], In various embodiments, the Doppler radar-based device may communicate wirelessly with a protocol such as WiFi, Bluetooth, Zigbee, and/or via cellular networks to another device, such as a patient monitoring device and or a vital signs measurement device, and/or to a central station, computer, or database. In some embodiments, the Doppler radar-based device may communicate results to a central database and/or computer, which in turn communicates the results to a patient monitoring device and/or a vital signs measurement device that is configured to monitor the same patient.).
	Re Claim 9, Nakata discloses that said detection of SAS events comprising a detection of such events longer than a predetermined threshold (fig. 8A, para. [0248]-[0256], 1. Estimate the breath-to-breath interval as respiration is processed, 7. If the cycle is not indicated as periodic, isolate the breath-breath intervals longer than 20 seconds as shown in block 1056. Calculate the number of these intervals divided by the total time interval used for calculation; para. [0017], determining one or more apneic timespans based on comparing the instantaneous amplitude to at least one of the one or more thresholds within the time span associated with valid physiological motion; para. [0147], If the paradox index is compared with one or more thresholds, it can be interpreted as the absence or presence of paradoxical breathing or the degree of asynchronous respiration; para. [0239], determining if the coefficient of variation is below a threshold, breathing is periodic; and determining if the coefficient of variation is above a threshold, breathing is irregular and not periodic; para. [0250], Calculate the coefficient of variation of the breath-to-breath interval and the depth of breath as shown in block 1044. If neither one is above a threshold, the respiration can be considered regular as shown in block 1046. If the coefficient of variation of either the breath-breath interval or the depth of breath is above a threshold, the respiration can be considered irregular as shown in block 1048, and additional processing is performed.)
	Re Claim 12, Nakata as modified by Cho discloses the claimed invention substantially as set forth in claim 1. 
	Cho further discloses that the detection of a SAS event and the decision to perform the additional measure are taken in a wearable device (para. [0012], [0053], an external oximeter 530 may be provided for measuring blood oxygen saturation. An external oximeter may be placed at various body location but is preferably placed on a fingertip or ear lobe; para. [0011], the detection algorithm may be implemented in an external device. Digitized signal data may be stored in the implanted device and uplinked to the external device for post-processing and detection of respiratory disturbances; para. [0050], [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata as modified by Cho, by configuring the detection of a SAS event and the decision to perform the additional measure to be taken in a wearable device, as taught by Cho, for the purpose of portability (para. [0053]) and accommodating computationally-intensive algorithms for processing the data (para. [0050]).  
Re Claim 18, Nakata discloses at least one additional sensor adapted for correcting or improving the measure made by either the first and/or the second sensor (para. [0193], the radar-based device may also measure the heart rate. During apneic events, the heart rate can increase substantially and/or an atrial or ventricular arrhythmia could occur, thus the heart rate and/or rhythm can be used to confirm an apnea that is indicated by other measurements; para. [0167], During apneic events, the heart rate can increase substantially, and the heart rate can be used to confirm an apnea that is indicated by other measurements. This can provide a higher confidence level that an apnea event has been detected. Please also see para. [0198]).
Re Claim 23, Nakata discloses that a serious SAS event denotes a SAS event lasting longer than a third duration threshold (fig. 8A, para. [0248]-[0256], 1. Estimate the breath-to-breath interval as respiration is processed, 7. If the cycle is not indicated as periodic, isolate the breath-breath intervals longer than 20 seconds as shown in block 1056. Calculate the number of these intervals divided by the total time interval used for calculation.).
Re Claim 21, Nakata discloses that said period of sleep being periodically reset (para. [0247]-[0256] and fig. 8A discloses estimation of respiratory parameters over an interval of 50 breaths or 150 breaths in para. [0249], [0252]. After the given interval of # of breaths, the period resets.) 

Claims 1-4, 6, 10, 11, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2013/0030257), hereinafter “Nakata”, in view of Boute (US 2006/0241708).
Examiner note: These grounds of rejection are given in order to give the best grounds of rejection for dependent claims 2, 3, 4, 6, 8, 10, 11, 17, and 19 which are not rejected with Nakata in view of Cho. 
Re Claim 1, Nakata discloses a method for monitoring a patient during his sleep, comprising: 
monitoring the thoracic breath of the patient by means of a first sensor (para. [0165], chest and abdomen sensors configured to detect paradoxical breathing, when the abdomen contracts as the rib cage expands and/or when the rib cage contracts as the abdomen expands; para. [0081], [0082], physiological motion sensor (e.g., a chest strap); para. [0143], a non-contact vital signs monitoring device, such as a radar-based device that can be configured to detect a paradoxical breathing, para. [0164], chest and abdomen sensors; Para. [0258] further discloses that a radar system can monitor the paradoxical breathing based on the complex constellation due to the target’s chest and abdomen motion; Para. [0170], [0173], and claim 57 also disclose chest and abdomen sensors that contact the patient for detecting one or more of the group selected from ventilatory effort, paradoxical breathing, and respiration rate.); 
monitoring the abdominal breath of the patient by means of a second sensor (para. [0165], chest and abdomen sensors configured to detect paradoxical breathing, when the abdomen contracts as the rib cage expands and/or when the rib cage contracts as the abdomen expands; para. [0143], a non-contact vital signs monitoring device, such as a radar-based device that can be configured to detect a paradoxical breathing, para. [0164], chest and abdomen sensors; Para. [0258] further discloses that a radar system can monitor the paradoxical breathing based on the complex constellation due to the target’s chest and abdomen motion; Para. [0170], [0173], and claim 57 also disclose chest and abdomen sensors that contact the patient for detecting one or more of the group selected from ventilatory effort, paradoxical breathing, and respiration rate.); 
detecting a sleep apnea syndrome (SAS) event based on the output from said first and second sensors (para. [0165], during obstructive apnea, typically there is paradoxical breathing. An indication of paradoxical breathing and/or of the level of paradoxical breathing can be useful in detecting obstructive apnea); 
counting the number of SAS event detected during each night or each period of sleep (para. [0021], [0185], computing and reporting the AHI (apnea-hypopnea index); AHI is a well-known term in the art that indicates the number of times that apnea or hypopnea occurs during one night, divided by the hours of sleep; additionally, fig. 8A and para. [0256] discloses counting apneic event/minute; para. [0248]-[0256]). 
Nakata is silent regarding performing an additional measure to detect an abnormal condition by means of an additional sensor if the number of detected SAS events exceeds a threshold N or after a serious SAS event.
Boute discloses multiple sensors for sleep apnea with probability indication for sleep diagnosis and means for automatic activation of alert or therapy (abstract) and teaches performing an additional measure to detect an abnormal condition by means of an additional sensor after a serious SAS event (fig. 4, para. [0053], After declaring a sleep apnea detection at step 420, one or more response conditions may be required prior to generating a sleep apnea response. In one embodiment, the condition of verifying a sleep state at decision step 440 may be required before generating a sleep apnea response. The sleep state may be verified according to sleep indicator 435. – The sleep indicator 435 used for verifying sleep state reads on an additional measure.). 
Examiner notes: The limitation “a serious SAS event” is a relative term and is indefinite. For the purpose of examination, the limitation has been interpreted as any apneic event to be serious.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata, by adding a step of performing an additional measure to detect an abnormal condition by means of an additional sensor if the number of detected SAS events exceeds a threshold N or after a serious SAS event, as taught by Boute, for the purpose of increasing accuracy and reducing false positive and generating a response threshold relatively higher for generating an alert or delivering a therapy (para. [0053], [0054]). 
Re Claim 15, Nakata discloses a wearable device (para. [0020], [0021], One or more of the sensors can be coupled with a sensor processing unit, e.g., worn on the patient's arm or other location that may detect apneic events. a pulse oximeter sensor to detect oxygen saturation and heart rate is also wearable) comprising: 
a first sensor for monitoring the thoracic breath of the patient (para. [0165], chest and abdomen sensors configured to detect paradoxical breathing, when the abdomen contracts as the rib cage expands and/or when the rib cage contracts as the abdomen expands; para. [0081], [0082], physiological motion sensor (e.g., a chest strap); para. [0143], a non-contact vital signs monitoring device, such as a radar-based device that can be configured to detect a paradoxical breathing, para. [0164], chest and abdomen sensors; Para. [0170], [0173], and claim 57 also disclose chest and abdomen sensors that contact the patient for detecting one or more of the group selected from ventilatory effort, paradoxical breathing, and respiration rate.); 
a second sensor for monitoring the abdominal breath of the patient (para. [0165], chest and abdomen sensors configured to detect paradoxical breathing, when the abdomen contracts as the rib cage expands and/or when the rib cage contracts as the abdomen expands; para. [0143], a non-contact vital signs monitoring device, such as a radar-based device that can be configured to detect a paradoxical breathing, para. [0164], chest and abdomen sensors; Para. [0170], [0173], and claim 57 also disclose chest and abdomen sensors that contact the patient for detecting one or more of the group selected from ventilatory effort, paradoxical breathing, and respiration rate.); 
an embedded computing unit (para. [0012], [0058], one or more processors, claim 61, an embedded processor to process the signals and control the inter-sensor communications) arranged for receiving signals output by said first sensor and by said second sensor, for detecting sleep apnea syndrome (SAS) events based on said signals (para. [0165], during obstructive apnea, typically there is paradoxical breathing. An indication of paradoxical breathing and/or of the level of paradoxical breathing can be useful in detecting obstructive apnea), 
said embedded computing unit comprising a counter adapted for counting the number of SAS event detected during each night or period of sleep (para. [0021], [0185], computing and reporting the AHI (apnea-hypopnea index); AHI is a well-known term in the art that indicates the number of times that apnea or hypopnea occurs during one night, divided by the hours of sleep; additionally, fig. 8A and para. [0256] discloses counting apneic event/minute; para. [0248]-[0256],). 
Nakata is silent regarding said embedded computing unit being further arranged for triggering an additional measure if the number of detected SAS event exceeds a threshold N or after a serious SAS event. 
Boute discloses multiple sensors for sleep apnea with probability indication for sleep diagnosis and means for automatic activation of alert or therapy (abstract) and teaches performing an additional measure to detect an abnormal condition by means of an additional sensor after a serious SAS event (fig. 4, para. [0053], After declaring a sleep apnea detection at step 420, one or more response conditions may be required prior to generating a sleep apnea response. In one embodiment, the condition of verifying a sleep state at decision step 440 may be required before generating a sleep apnea response. The sleep state may be verified according to sleep indicator 435. – The sleep indicator 435 used for verifying sleep state reads on an additional measure.). 
Examiner notes: The limitation “a serious SAS event” is a relative term and is indefinite. For the purpose of examination, the limitation has been interpreted as any apneic event to be serious.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata, by configuring said embedded computing unit being further arranged for triggering an additional measure if the number of detected SAS event exceeds a threshold N or after a serious SAS event, as taught by Boute, for the purpose of increasing accuracy and reducing false positive and generating a response threshold relatively higher for generating an alert or delivering a therapy (para. [0053], [0054]). 
	Re Claim 2, Examiner notes that “an alarm is sent in reaction to said detection of the abnormal condition” is contingent on detection of the abnormal condition. However, there’s no active step positively reciting “detecting the abnormal condition” in claim 1 or claim 2; therefore, the step of “an alarm [being] sent” does not need to be performed if abnormal condition is not detected. Therefore, disclosure of Nakata as modified by Boute from claim 1 also reads on claim 2 in the case of abnormal condition not being detected.
	Nevertheless, Boute further discloses an alarm being sent in reaction to said detection of the abnormal condition (fig. 4, step 445, para. [0054], another condition that may be required for delivering a sleep apnea response is a sleep apnea probability that exceeds a predetermined response threshold. A unique response threshold may be set for different types of reporting or therapy delivery responses. Fig. 4, step 455 discloses generating alert if the condition in step 445 is met). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata, by configuring an alarm to be sent in reaction to said detection of the abnormal condition, as taught by Boute, for the purpose of generating a response threshold relatively higher for generating an alert or delivering a therapy and setting a unique response for different types of reporting or therapy delivery responses (para. [0053], [0054]).
	Re Claims 3, 4, 6, and 10, Nakata as modified by Boute discloses the claimed invention substantially as set forth in claim 1. 
	Boute further discloses that the additional measure comprising a heart measure, the heart measure comprising a detection of an unexpected increase or decrease in the heart rate (fig. 4, sleep indicator 435, para. [0051], heart rate and minute ventilation are known to be low during sleep. The Q-T interval is known to be long during sleep; para. [0040], HR variability or other HR related parameters may become abnormal or otherwise change in a characteristic way at the onset, during, or just after a respiratory disturbance), wherein said heart measure comprises an electrocardiogram (para. [0027], data sources 207 include an ECG that provides cardiac electrical signals to monitor the patient’s heart rhythm or conduction times), wherein said additional measure comprises a measure of body position after said event and/or detection of body movements after said event (para. [0051], other physiological signals may be used in detecting a sleep state, such as a posture signal). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata as modified by Boute, by configuring the additional measure to comprise a heart measure, the heart measure comprising a detection of an unexpected increase or decrease in the heart rate, wherein said heart measure comprises an electrocardiogram and wherein said additional measure comprises a measure of body position after said event and/or a detection of body movements after said events, as taught by Boute, for the purpose of verifying a sleep state required before generating a sleep apnea response (para. [0053]). 
	Re Claim 11, Nakata as modified by Boute discloses the claimed invention substantially as set forth in claims 1 and 2. 
	Boute further discloses said alarm being sent over a wireless communication interface to a proprietary, dedicated base station (para. [0014], an IMD may, via telemetry, trigger an external system to generate a patient alert or for transmitting an alert signal to a clinician or medical facility via wireless or wired communications network).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata as modified by Boute, by configuring said alarm to be sent over a wireless communication interface to a proprietary, dedicated base station, as taught by Boute, for the purpose of generating a patient alert or transmitting an alert signal to a clinician or medical facility (para. [0014]). 
	Boute is silent regarding the wireless communication interface being a radiofrequency short distance interface. 
	However, Nakata further discloses an alarm being sent over a radiofrequency short distance interface to a proprietary, dedicated base station (para. [0358], In various embodiments, this response signal can be in accordance with communication protocols that include, but are not limited to: IEEE 802.11 (wifi), Bluetooth, zig-bee, ultra-sonic, infra-red and/or ISM band RF radiation; [0370], In various embodiments, after the signal is sampled by the analog to digital converter (ADC), it can transmitted over a wired or wireless communication link (e.g., Bluetooth, USB, etc.) to one or more processors that performs signal processing; claim 10, the sensor processing unit or wireless sleep monitor is configured to communicate with the therapeutic device via one or more selected from the group of communication protocols consisting of: wired, Mini HDMI, USB, Bluetooth, Zigbee, Wi-Fi, Ethernet, and Cellular; para. [0088], the device 301 is networked to a patient monitoring system 302 using a personal area network technology such as Bluetooth, Ultra Wide Band, Wireless USB, etc.; para. [0310], In various embodiments, the Doppler radar-based device may communicate wirelessly with a protocol such as WiFi, Bluetooth, Zigbee, and/or via cellular networks to another device, such as a patient monitoring device and or a vital signs measurement device, and/or to a central station, computer, or database. In some embodiments, the Doppler radar-based device may communicate results to a central database and/or computer, which in turn communicates the results to a patient monitoring device and/or a vital signs measurement device that is configured to monitor the same patient; para. [0193], the radar-based device can generate data used to measure and/or generate alarms. In various embodiments, the radar-based device can generate and/or display an indicator of a confidence level of detecting an apneic event; para. [0143], generating alarms related to any non-respiration and/or reduced respiration event; para. [0148], The separate device can include but is not limited to, an audible alarm that can increase in volume, and/or wristwatch, pillow, mattress, clothing items, collars, neck patches, or any combination thereof that can vibrate with increasing intensity and/or electric shock, and/or light sources that flicker with intensity, as show in FIG. 14B. Unlike conventional alarms that are configured to alert a third party, such as a physician, nurse, or other healthcare provider of an apneic, hypopneic, or other adverse respiratory event, alarms in accordance with some embodiments herein are configured to stimulate the patient in order to treat an anatomic or physiologic condition associated with apnea, without necessarily arousing a patient from sleep.).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata as modified by Boute, by configuring the wireless communication interface to be a radiofrequency short distance interface, as taught by Nakata, for the purpose of providing communication protocols for short distance (para. [0358]). 
	Re Claim 17, Nakata as modified by Boute discloses the claimed invention substantially as set forth in claim 15. 
	Boute further discloses a heart signal detector for performing a heart measurement as the additional measure (fig. 4, sleep indicator 435, para. [0051], heart rate and minute ventilation are known to be low during sleep. The Q-T interval is known to be long during sleep; para. [0027], data sources 207 include an ECG that provides cardiac electrical signals to monitor the patient’s heart rhythm or conduction times).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata as modified by Boute, by adding a heart signal detector for performing a heart measurement as the additional measure, as taught by Boute, for the purpose of verifying a sleep state required before generating a sleep apnea response (para. [0053]). 
	Re Claim 19, Nakata as modified by Boute discloses the claimed invention substantially as set forth in claim 1. 
	Boute further discloses an acoustic, visual and/or tactile alarm is triggered if the output of the additional measure indicates a serious condition where it is safe to wake the patient (para. [0035], a telemetry signal received from the IMD can be directed to the patient, e.g. as an audible sound, vibration, perceivable muscle stimulation or other sensory alert, para. [0056], a patient alert provided as a perceptible muscle stimulation or vibration, a patient alert provided as an audible sound (for example, to arouse the patient)). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata as modified by Boute, by configuring an acoustic, visual and/or tactile alarm to be triggered if the output of the additional measure indicates a serious condition where it is safe to wake the patient, as taught by Boute, for the purpose of providing a patient alert in response to a sleep apnea detection (para. [0056]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2013/0030257), hereinafter “Nakata”, as modified by Boute (US 2006/0241708), and further in view of Miesel et al. (US 2007/0123758), hereinafter “Miesel”.
Re Claim 8, Nakata as modified by Boute discloses the claimed invention substantially as set forth in claim 1. 
Nakata further discloses that an increase in alpha activity can be detected on an EEG indicating a lightening of sleep (para. [0150]).
Boute discloses verifying sleep state using additional measure (para. [0051], [0053]), but Boute is silent regarding said additional measure comprising an encephalogram. 
Miesel discloses an encelphalogram used to determine sleep state (para. [0050], the EEG may be analyzed to detect if the patient is in the S1, S2, S3, S4 or REM sleep state). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata as modified by Boute, by configuring said additional measure to comprise an encelphalogram, as taught by Misel, for the purpose of determining sleep state (para. [0050]).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2013/0030257), hereinafter “Nakata”, as modified by Cho et al. (US 20040134496), hereinafter “Cho”, and further in view of Bixler et al. (Non-Patent Literature: “Effects of Age on Sleep Apnea in Men”), hereinafter “Bixler”. 
Re Claim 13, Nakata as modified by Cho discloses the claimed invention substantially as set forth in claims 1 and 9. 
Nakata and Cho are silent regarding said number (N) of SAS event, and/or a minimal duration of a breathing pause in the SAS event, and/or thresholds used for evaluating results of said additional measure, being adapted to the age of the patient.
However, Bixler discloses effects of age on sleep apnea, where the prevalence of obstructive sleep apnea was measured via apnea/hypopnea index (AHI). AHI is the number of apneas recorded during the study per hour of sleep. Table 1 on page 145 shows prevalence of sleep apnea using apnea/hypopnea index, obstructive apnea/hypopnea index, and central apnea index, where the number increased with age. Bixler found that the prevalence of sleep apnea tends to increase with age but that the clinical significance (severity) of apnea decreases. Bixler further concluded that on the basis of these findings, the sleep laboratory criteria used for diagnosis of sleep apnea should be adjusted for age (abstract). Bixler also concluded that the finding that severity of sleep apnea is greater in the young supports the proposal that the apnea/hypopnea threshold should be increased in the elderly (pages 147 and 148, under Discussion). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata, by adapting said number (N) of SAS event, and/or a minimal duration of a breathing pause in the SAS event, and/or thresholds used for evaluating results of said additional measure adapted to the age of the patient, as taught by Bixler, for the purpose of determining severity of sleep apnea for treatment (pages 147 and 148, under Discussion). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2013/0030257), hereinafter “Nakata”, as modified by Cho et al. (US 20040134496), hereinafter “Cho”, and further in view of Galeev et al. (US 2018/0256096), hereinafter “Galeev”. 
Re Claim 14, Nakata as modified by Cho discloses the claimed invention substantially as set forth in claim 1. 
Nakata further discloses a detection whether the patient is awake or sleeping (para. [0341], the device may detect whether or not the subject is sleeping. In various embodiments the sleep state may be included on the display and in the historical data; para. [0166], The quality of sleep can be estimated based on level of activity, and the level of activity can be helpful in determining the sleep state of the subject.).  
	Nakata is silent regarding a detection whether the patient is awake or sleeping, based on the breathing frequency or amplitude. 
	However, Galeev discloses systems and methods for determining sleep characteristics based on movement data. Galeev discloses one or more accelerometers that detect large-scale motions to determine the onset of a rest or sleep period through the detection of a lack of motion. Galeev also discloses that the sensitivity of the accelerometer(s) can be reconfigured to detect significantly smaller motions (“micro-motions”). Alternatively, apparatus may comprise one or more accelerometers that are dedicated to, and configured for, detecting micro-motions while one or more other accelerometers are used to detect large-scale motions (para. [0054]). Galeev discloses that at any given time during the rest or sleep state, the output of each axis of the accelerometer can be assessed and the clearest signal (relatively higher amplitudes, relatively stable frequencies) can be selected for respiratory analysis (para. [0058]). Galeev teaches that the output of the accelerometers can be used not only to detect sleep but to identify sleep stages (i.e., light sleep, deep sleep, and REM sleep). During a sleep stage, breathing can become heavier or lighter resulting in larger or smaller amplitude, respectively, output signals from the accelerometer (para. [0060], fig. 6). This disclosure reads on “detection whether the patient is awake or sleeping, based on the breathing frequency or amplitude”. 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata as modified by Cho, by detecting whether the patient is awake or sleeping based on the breathing frequency or amplitude, as taught by Galeev, for the purpose of not only detecting sleep but also identifying sleep stage (para. [0060], fig. 6). 

Allowable Subject Matter
Claims 5 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, July 30, 2022Examiner, Art Unit 3792